Citation Nr: 1810117	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a kidney disorder to include gout, kidney stones, and chronic kidney disease.


REPRESENTATION

Appellant represented by:New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May of 2010 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for a left kidney stone.  

A Notice of Disagreement was received in June 2010.  In May 2011, a Statement of the Case was issued, and, in May 2011, the Veteran filed his substantive appeal (via a VA Form 9).

In November of 2016, the Veteran testified at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of hearing is of record.  The issues of gout, chronic kidney stones, and chronic kidney disease were raised by the Veteran during his November 2016 hearing.  Accordingly, in its April 2017 decision, the Board recharacterized the claim as entitlement to service connection for a kidney disorder to include kidney stones, gout, and chronic kidney disease in order to more fully encompass the extent of the Veteran's kidney issues raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).    

In October 2014 and April 2017 the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 




FINDING OF FACT

The most probative evidence of record shows that the Veteran's kidney disorder is related to his service-connected heart condition.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a kidney disorder as secondary to ischemic heart disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303; 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017);  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  LEGAL CRITERIA 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  ANALYSIS 

The Veteran contends that his kidney disorders are attributable to his active duty service.  See Hearing transcript, November 2016.  The Veteran was noted to have gout in service in an undated service treatment record from Riley, Kansas.  See VBMS, STR, p.2.  The Veteran's separation examination dated April 1970 indicated no evidence of gout.  

A March 1972 VA examination marked the genito-urinary system of the Veteran as "normal."  No nexus opinion was provided regarding the Veteran's kidneys.   During a May 2009 VA Examination, the examiner noted a history of recurrent left side kidney stones status post extracorporeal shock wave lithotripsy including history of left double-J stent.  No nexus opinion was provided.  

During a May 2010 VA examination, the examiner noted that he reviewed the Veteran's claims file, and that the Veteran has no definite history of gout, and that his history with kidney stones is more recent.  

The Veteran's most recent renal ultrasound dated December 19, 2016 indicated that the Veteran's renal ultrasound and abdominal x-rays are negative for kidney stones.  

The Veteran underwent another VA examination pertaining to his kidney disorders in September 2017.  The examiner noted that he reviewed the Veteran's claims file.  The examiner opined that the Veteran's gout was less likely than not related to the Veteran's service, and that the Veteran's condition of chronic kidney disease occurred after active service and is most likely related to his heart disease, obesity and the aging process.  [Emphasis added].  The examiner's rationale was that the Veteran reported having gout in his back, which is highly unlikely, and cited medical literature, stating that the initial attack of gout usually involves one joint, and often involves the 1st metatarsophalangeal joint, and that there is no documentation of treatment for acute gouty flare ups, and that the Veteran never took anti gout medications.  The examiner further opined that the Veteran's uric acid level at the time of diagnosis in 1970 was 7.7, just outside of normal range but could be attributed to dietary intake prior to testing, and that gouty attacks usually result in uric acid level greater than 10.  The examiner stated that the Veteran does not have the classic 'tophi' sign of gout to a major joint, which are usually firm yellow or white papules or nodules.  The examiner concluded that based on an in-person evaluation and a detailed history and physical exam, the Veteran's kidney disorders are not a direct result of his service.

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran was not given a current diagnosis of gout or kidney stones during his September 2017 VA examination.  However, the September 2017 VA examiner acknowledged that the Veteran has chronic kidney disease.  Therefore, the Veteran meets the first criterion of service connection, a current diagnosis.  The Veteran is service connected for coronary artery disease.  See Rating Decision, July 2011.  Therefore, the Veteran meets the second criterion for secondary service connection, evidence of a service connected disability.  Finally, the Veteran meets the third criterion of secondary service connection, a nexus opinion linking the first two criteria, as the September 2017 VA examiner stated that the Veteran's chronic kidney disease was most likely related to the Veteran's heart disease, obesity and the aging process.  

The Veteran's previous VA examinations do not provide opinions regarding secondary service connection.  Because the Veteran meets all requisite criteria regarding secondary service connection and has been rendered a positive medical nexus opinion regarding secondary service connection with no evidence of record weighing against the opinion, the Board finds that the Veteran's claim must be granted on a secondary basis.  


ORDER

Entitlement to service connection for chronic kidney disease as secondary to service-connected coronary artery disease is granted. 



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


